Per Curiam.

The respondent was admitted to practice in the . First Judicial Department on December 9, 1957. The crux of the charge of professional misconduct against respondent is that after he was paid a total of $450 (which has been repaid) towards a fee and the cost of trial minutes, he failed to purchase the minutes or take any other steps to prosecute the appeal of his client, which was dismissed. The report of the Referee finding the charge to have been sustained is supported by the evidence and is confirmed.
We take into consideration the respondent’s forthright testi- — mony at the hearing, the fact that the charge arose as a result of one isolated incident, and that it does not appear that respondent has ever been the subject of any other charge. Nevertheless, the respondent did mislead his client and neglect the appeal. This breach of professional conduct cannot be countenanced. Accordingly, the respondent should be censured. (Matter of Rothenberg, 15 A D 2d 30; Matter of Gough, 5 A D 2d 17.)
Stevens, P. J., Capozzoli, McGtvern, Steuer and Tilzer, JJ., concur.
Respondent censured.